               1

               2

               3

               4

               5

               6

               7

               8                                           UNITED STATES DISTRICT COURT

               9                                       NORTHERN DISTRICT OF CALIFORNIA

              10

              11 JANE DOE,                                              )     Case No. 4:18-cv-02965-HSG
                                                                        )
              12                        Plaintiff,                      )     ORDER GRANTING STIPULATION TO
                                                                        )     CONTINUE BENCH TRIAL TO MAY 1,
              13             vs.                                        )     2019
                                                                        )
              14 SUN LIFE ASSURANCE COMPANY OF                          )     Judge: Hon. Haywood S. Gilliam, Jr.
                 CANADA; OGLETREE, DEAKINS, NASH,                       )
              15 SMOAK & STEWART, P.C. LONG TERM                        )     Complaint Filed: May 18, 2018
                 DISABILITY PLAN,                                       )
              16                                                        )
                            Defendants.                                 )
              17                                                        )
                                                                        )
              18

              19
                             Having read the parties’ Stipulation to continue the bench trial from April 3, 2019 to May 1,
              20
                   2019, it is hereby ORDERED that for good cause shown, the bench trial currently scheduled for April
              21
                   3, 2019 is continued to May 1, 2019 at 10:00 a.m.
              22
                             IT IS SO ORDERED.
              23

              24
                   Dated: March 28, 2019 _______________
              25

              26
                                                                            Honorable Haywood S. Gilliam, Jr.
              27                                                            United States District Court Judge
              28
LAW OFFICES
                                                                        1                       Case No. 4:18-cv-02965-HSG
 MESERVE,
 MUMPER &                                                                               ORDER GRANTING STIPULATION TO
HUGHES LLP
                   Doe v. Sun Life.Proposed Order to Cont Bench Trial
                                                                                                 CONTINUE BENCH TRIAL
